EXHIBIT 99.6 CONSOLIDATED MERCANTILE INCORPORATED 9th Floor, 100 University Avenue Toronto, Ontario M5J 2Y1 www.computershare.com Toll Free (Canada and U.S.) 1-800-564-6253 International 1-514-982-7555 TAX ID CERTIFIED TOTAL COMMON SHARES CONSOLIDATED MERCANTILE INCORPORATED - LETTER OF TRANSMITTAL TO: COMPUTERSHARE INVESTOR SERVICES INC. ("COMPUTERSHARE") The undersigned represents and warrants that: (i) the undersigned is the registered holder of the common shares ("Shares") of Consolidated Mercantile Incorporated (“CMI”) represented by the certificate(s) listed below; (ii) such share certificate(s) delivered herewith are owned by the undersigned free and clear of any hypothecations, mortgages, liens, charges, security interests, encumbrances and adverse rights or claims; (iii) the undersigned has full power and authority to execute and deliver this Letter of Transmittal and Election Form; and (iv) the undersigned has full power and authority to deposit and deliver the certificate(s) listed below. The CMI share certificates are hereby surrendered to Computershare in connection with the amalgamation (the "Amalgamation") under Section 178 of the Business Corporations Act (Ontario) involving CMI and Genterra Inc. ("Genterra") as described in the Joint Management Information Circular and Proxy Statement of CMI and Genterra dated January 14, 2010 (the “Circular”). Pursuant to the Amalgamation, CMI and Genterra will amalgamate and continue as Genterra Capital Inc.("Amalco"). The effective date of the Amalgamation (the “Effective Date”) is anticipated to occur on or about March 1, 2010, subject to satisfaction or waiver of all conditions to the closing of the Amalgamation. As soon as practicable after the Effective Date, by surrendering the share certificate(s) listed below together with this validly completed and duly signed Letter of Transmittal and such additional documents and instruments as Computershare may reasonably require, the undersigned will be entitled to receive in exchange therefor, and Computershare will deliver to the undersigned, a certificate representing 1 common share of Amalco ("Amalco Shares") for each one CMI Share represented by such certificate(s), which such holder has the right to receive under the Amalgamation (see instructions on the reverse of this form).
